Citation Nr: 0525405	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDING OF FACT

Based upon the competent and probative evidence of record, 
the veteran's varicose veins of the left leg are 
characterized by pain after walking or standing, with 
evidence of spider veins, and no more than intermittent 
edema.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
varicose veins of the left leg are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In April 2004, the veteran underwent VA examination.  He 
reported that he had suffered a blood clot in his left leg in 
1951 and had veins removed.  He described ongoing 
intermittent pain for many years.  He said he could stand for 
a half-hour before he had pain.  He could sit for fifteen 
minutes before he had to put his leg up and could walk for 
twenty minutes.  He denied any ongoing swelling in his legs.  
He had no recurrent lower extremity ulcers.  He had undergone 
tests done in July 2003 that showed no significant evidence 
of exercise-induced vasculogenic claudication on the left.  
On the right, the findings were consistent with exercise-
induced claudication.  He also had a diagnostic angiogram, 
which revealed no diffuse disease in his left tibial vessels, 
with flow in continuity to the ankle via the left posterior 
tibial vessel.

On clinical evaluation, the veteran had some dilated spider 
veins on the lower part of his left leg and the ankle.  He 
had one dilated vein on the ventral part of his lower leg 
near the ankle.  He did not have any swelling in his lower 
extremities.  The examiner's diagnostic impression was that 
the current pain was less likely related to the service-
connected disorder of the veins and more likely related to 
documented left leg arterial disease.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In an April 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
September 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected disability is currently rated 
10 percent disabling under the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7120 (2004).  Under that code, a 
noncompensable rating is assigned for asymptomatic palpable 
or visible varicose veins.  A 10 percent rating is assigned 
for intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is assigned for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted with the following findings attributed to the 
effects of varicose veins: massive board-like edema with 
constant pain at rest.  Id.

Evaluating the veteran's symptoms in conjunction with the 
criteria required for a higher, 20 percent, disability 
rating, the Board finds that an increase is not warranted by 
the evidence.  Specifically, the veteran has not 
demonstrated, nor does he contend, that he has persistent 
edema.  While he did complain of pain after standing or 
walking, he indicated there was no ongoing swelling of his 
legs.  Moreover, at the time of his examination, the veteran 
was noted to have no swelling in his legs.  Therefore, since 
the 20 percent disability rating requires persistent edema, 
the Board finds that an increase under this code is not 
warranted.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered the potential 
applicability of all other diagnostic codes.  However, no 
code other than DC 7120 applies to the veteran's service-
connected disability.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's varicose veins of the left leg, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 10 percent for varicose veins of 
the left leg is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


